FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


ALLAN B. DIAMOND, Chapter 7             No. 15-16326
Trustee of the Estate of Howrey
LLP,                                       D.C. No.
               Plaintiff-Appellant,    3:14-cv-04882-JD

                v.

HOGAN LOVELLS US LLP,
          Defendant-Appellee.



ALLAN B. DIAMOND, Chapter 7             No. 15-16327
Trustee of the Estate of Howrey
LLP,                                       D.C. No.
                Plaintiff-Appellant,   3:14-cv-04883-JD

                 v.

PILLSBURY WINTHROP SHAW
PITTMAN LLP,
           Defendant-Appellee.
2             DIAMOND V. HOGAN LOVELLS


ALLAN B. DIAMOND, Chapter 7             No. 15-16328
Trustee of the Estate of Howrey
LLP,                                       D.C. No.
                Plaintiff-Appellant,   3:14-cv-04884-JD

                 v.

SEYFARTH SHAW LLP,
           Defendant-Appellee.



ALLAN B. DIAMOND, Chapter 7             No. 15-16329
Trustee of the Estate of Howrey
LLP,                                       D.C. No.
                Plaintiff-Appellant,   3:14-cv-04885-JD

                 v.

PERKINS COIE LLP,
            Defendant-Appellee.



ALLAN B. DIAMOND, Chapter 7             No. 15-16330
Trustee of the Estate of Howrey
LLP,                                       D.C. No.
                Plaintiff-Appellant,   3:14-cv-04886-JD

                 v.

NEAL, GERBER & EISENBERG LLP,
           Defendant-Appellee.
              DIAMOND V. HOGAN LOVELLS                    3



ALLAN B. DIAMOND, Chapter 7             No. 15-16331
Trustee of the Estate of Howrey
LLP,                                       D.C. No.
                Plaintiff-Appellant,   3:14-cv-04887-JD

                 v.

KASOWITZ BENSON TORRES LLP,
           Defendant-Appellee.



ALLAN B. DIAMOND, Chapter 7             No. 15-16332
Trustee of the Estate of Howrey
LLP,                                       D.C. No.
                Plaintiff-Appellant,   3:14-cv-04888-JD

                 v.

SHEPPARD MULLIN RICHTER &
HAMPTON LLP,
           Defendant-Appellee.
4                DIAMOND V. HOGAN LOVELLS


 ALLAN B. DIAMOND, Chapter 7                   No. 15-16333
 Trustee of the Estate of Howrey
 LLP,                                            D.C. No.
                 Plaintiff-Appellant,        3:14-cv-04889-JD

                   v.
                                                ORDER
 JONES DAY,                                   CERTIFYING
                 Defendant-Appellee.         QUESTIONS TO
                                             THE DISTRICT
                                             OF COLUMBIA
                                               COURT OF
                                               APPEALS



                   Filed February 27, 2018

    Before: Ronald M. Gould and Mary H. Murguia, Circuit
     Judges, and Nancy Freudenthal, * Chief District Judge.




    *
      The Honorable Nancy Freudenthal, Chief United States District
Judge for the District of Wyoming, sitting by designation.
                 DIAMOND V. HOGAN LOVELLS                            5

                          SUMMARY **


                       Certified Questions

    Concluding that the claims of a trustee for the
bankruptcy estate of a law firm turned on the answers to
unresolved questions of District of Columbia partnership
law concerning the scope of the interest, if any, that a
partnership has in client matters started at the partnership but
completed at another firm, the panel certified the following
three questions to the District of Columbia Court of Appeals:

        (1) Under District of Columbia law does a
            dissociated partner owe a duty to his or
            her former law firm to account for profits
            earned post-departure on legal matters
            that were in progress but not completed at
            the time of the partner’s departure, where
            the partner’s former law firm had been
            hired to handle those matters on an hourly
            basis and where those matters were
            completed at another firm that hired the
            partner?

        (2) If the answer to question (1) is “yes,” then
            does District of Columbia law allow a
            partner’s former law firm to recover those
            profits from the partner’s new law firm
            under an unjust enrichment theory?



    **
       This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
6             DIAMOND V. HOGAN LOVELLS

       (3) Under District of Columbia law what
           interest, if any, does a dissolved law firm
           have in profits earned on legal matters
           that were in progress but not completed at
           the time the law firm was dissolved,
           where the dissolved law firm had been
           retained to handle the matters on an
           hourly basis, and where those matters
           were completed at different pre-existing
           firms that hired partners of the dissolved
           firm post-dissolution?

    The panel stayed further proceedings, withdrew the case
from submission, and directed the Clerk to administratively
close the docket pending further order.


                        COUNSEL

Christopher D. Sullivan (argued), Diamond McCarthy LLP,
San Francisco, California; Christopher R. Murray and
Michael D. Fritz, Diamond McCarthy LLP, Houston, Texas;
for Plaintiff-Appellant.

Shay Dvoretzky (argued) and Emily J. Kennedy, Jones Day,
Washington, D.C.; Robert A. Mittelstaedt and Jason
McDonnell, Jones Day, San Francisco, California; for
Defendant-Appellee Jones Day.

Jonathan W. Hughes and Pamela Phillips, Arnold & Porter
LLP, San Francisco, California; Robert Reeves Anderson,
Arnold & Porter LLP, Denver, Colorado; for Defendant-
Appellee Hogan Lovells US LLP.
              DIAMOND V. HOGAN LOVELLS                  7

David G. Keyko, Pillsbury Winthrop Shaw Pittman LLP,
New York, New York; John M. Grenfell and G. Allen
Brandt, Pillsbury Winthrop Shaw Pittman LLP, San
Francisco, California; for Defendant-Appellee Pillsbury
Winthrop Shaw Pittman LLP.

Lori L. Roeser, Seyfarth Shaw LLP, Chicago, Illinois, for
Defendant-Appellee Seyfarth Shaw LLP.

Ronald A. McIntire and Judith B. Gitterman, Perkins Coie
LLP, Los Angeles, California, for Defendant-Appellee
Perkins Coie LLP.

Nancy J. Newman, Hanson Bridgett LLP, San Francisco,
California; Robert Radasevich, Neal Gerber & Eisenberg
LLP, Chicago, Illinois; for Defendant-Appellee Neal Gerber
& Eisenberg LLP.

Margaret A. Ziemianek, Kasowitz Benson Torres &
Friedman LLP, San Francisco, California; Robert M.
Novick, Kasowitz Benson Torres & Friedman LLP, New
York, New York; for Defendant-Appellee Kasowitz Benson
Torres & Friedman LLP.

Richard W. Brunette and Michael M. Lauter, Sheppard
Mullin Richter & Hampton LLP, Los Angeles, California,
for Defendant-Appellee Sheppard Mullin Richter &
Hampton LLP.

Paulette Brown, President; Eric A. Shumsky, Christopher J.
Cariello, and Anjali S. Dalal, Of Counsel; American Bar
Association, Chicago, Illinois; for Amicus Curiae American
Bar Association.
8              DIAMOND V. HOGAN LOVELLS

David C. Tingstad, Beresford Booth PLLC, Edmonds,
Washington, for Amici Curiae Various Practitioners and
Academics.


                           ORDER

    Alan B. Diamond, Trustee for Howrey LLP’s
bankruptcy estate, seeks to recover profits earned from
hourly-billed client matters started at Howrey, but completed
at other firms that hired the former Howrey partners. He
raises both a fraudulent transfer and an unjust enrichment
theory of recovery. The viability of both theories turns on
the answers to unresolved questions of D.C. partnership law
concerning the scope of the interest, if any, that a partnership
has in client matters started at the partnership but completed
at another firm.

                    Certified Questions

    Pursuant to D.C. Code § 11-723 we respectfully ask the
District of Columbia Court of Appeals to resolve three
questions of District of Columbia law that “may be
determinative” of this bankruptcy appeal. D.C. Code § 11-
723(a):

       (1) Under District of Columbia law does a
           dissociated partner owe a duty to his or
           her former law firm to account for profits
           earned post-departure on legal matters
           that were in progress but not completed at
           the time of the partner’s departure, where
           the partner’s former law firm had been
           hired to handle those matters on an hourly
           basis and where those matters were
                DIAMOND V. HOGAN LOVELLS                         9

            completed at another firm that hired the
            partner?

        (2) If the answer to question (1) is “yes,” then
            does District of Columbia law allow a
            partner’s former law firm to recover those
            profits from the partner’s new law firm
            under an unjust enrichment theory?

        (3) Under District of Columbia law what
            interest, if any, does a dissolved law firm
            have in profits earned on legal matters
            that were in progress but not completed at
            the time the law firm was dissolved,
            where the dissolved law firm had been
            retained to handle the matters on an
            hourly basis, and where those matters
            were completed at different pre-existing
            firms that hired partners of the dissolved
            firm post-dissolution?

Our phrasing of the questions should not restrict the Court’s
consideration of the issues. The Court may rephrase a
question as it sees fit in order to best address the contentions
of the parties or the specifics of D.C. law. 1 If the District of

    1
     The parties framed the issues differently. Appellant, Diamond,
would certify the following questions:

        (1) Under District of Columbia law, does a dissolved
            law firm have a property interest in legal matters
            that are in progress but not completed at the time
            the law firm is dissolved, when the dissolved law
            firm had been retained to handle the matters on an
            hourly basis?
10                DIAMOND V. HOGAN LOVELLS

Columbia Court of Appeals resolves these questions we will
resolve the issue in our case in accordance with its answers.

                             Background

    We offer the following statement of the “facts relevant
to the questions certified and the nature of the controversy in
which the questions arose.” D.C. Code § 11-723(c).

    Howrey LLP, a law firm organized under D.C. law,
faced significant financial difficulties after the economic
crisis of 2008. By early 2010 the firm was insolvent, and in
March 2011 Citibank prohibited Howrey from using any

         (2) Would the District of Columbia Court of Appeals
             adopt section 48 of the Restatement (Third) of
             Restitution and Unjust Enrichment (2011) and
             hold that unjust enrichment is available where “a
             third person makes payment to the defendant to
             which (as between the claimant and defendant)
             the claimant has a better legal or equitable right”?

             If so, under the District of Columbia law as
             codified in the Revised Uniform Partnership
             Action (“RUPA”), D.C. Code §33-101.01 et seq.,
             does a departing partner of a law partnership owe
             a duty to her former partnership to account for the
             profits on matters that are in progress but not
             completed at the time the departing partner brings
             those matters to a new partnership?

     The law firm appellees would certify a single question:

         Under D.C. law, does a law firm that dissolves and
         liquidates in bankruptcy have a property right to
         profits earned by third-party law firms on hourly-rate
         matters that clients chose those other firms to handle
         (either before or after dissolution of the defunct firm)?
                  DIAMOND V. HOGAN LOVELLS                            11

cash collateral without permission. Howrey’s partners voted
to dissolve the firm effective March 15, 2011. As part of its
dissolution, Howrey’s partners amended their partnership
agreement to include a “Jewell waiver” which would free
any departing partner from any obligation to account for
profits related to the winding up of unfinished business. 2 In
April of 2011, Howrey’s creditors filed an involuntary
petition for bankruptcy against the firm.

    Partners left Howrey both before and after dissolution of
the firm and started to work for other law firms. In many
instances, these former Howrey partners continued to work
on client matters that were formerly Howrey business.

    In 2013, the bankruptcy estate’s Trustee brought
adversary proceedings against firms that had hired Howrey
partners and had profited from work done on client matters
that had been started at Howrey (“defendant firms”),
attempting to recover portions of payments made by former
Howrey clients for work done on those ongoing matters. 3
The Trustee presented two different legal theories of
recovery depending on whether a partner left before or after
Howrey’s dissolution.



     2
       Specifically, the waiver was intended to “expressly waive, opt out
of and be in lieu of any rights any Partner or Partnership may have to
‘unfinished business’ of the Partnership, as that term is defined in Jewel
v. Boxer, 156 Cal. App. 3d 171 (Cal. Dist. Ct. App. 1984), or as otherwise
might be provided in the absence of this provision through interpretation
or application of the LLP Act.”

    3
     The defendant firms include Jones Day; Perkins Coie; Pillsbury,
Winthrop, Shaw and Pittman; Sheppard, Mullin, Richter, & Hampton;
Neal, Gerber & Eisenberg; Seyfarth Shaw; Hogan Lovells; and
Kasowitz, Benson, Torres & Friedman.
12             DIAMOND V. HOGAN LOVELLS

    To summarize briefly, the Trustee argues that partners
who dissociated pre-dissolution had a duty to account for
profits earned on ongoing client matters, and that Howrey
can recover those profits from the defendant firms under an
unjust enrichment theory. The Trustee argues that partners
who left after the March 15, 2011 dissolution had a duty to
account to Howrey for any profits earned on ongoing client
matters, that the Jewel waiver constituted a fraudulent
transfer of that interest from Howrey to the partners under
11 U.S.C. § 548, and that the Trustee can recover from the
defendant firms as subsequent transferees under 11 U.S.C.
§ 550.

    The law firms moved to dismiss the adversary
proceedings. The bankruptcy court denied the motion to
dismiss the post-dissolution claims on grounds that the
unfinished business rule as articulated in Beckman v.
Farmer, 579 A.2d 618 (D.C. 1990), and Young v. Delaney,
647 A.2d 784 (D.C. 1994)—cases involving contingency fee
matters—applied with equal force to client matters billed on
an hourly basis, and that therefore the Trustee could seek to
recover profits from partners who left after the Jewel waiver
passed under a fraudulent transfer theory. The bankruptcy
court also held that the Trustee had stated a valid claim for
unjust enrichment.

    The law firms appealed, and the district court reversed.
The district court held that profits generated from ongoing
legal matters were not subject to the duty to account where
the client had entered into a new retainer agreement with a
different firm. For that reason, it rejected both the pre-
dissolution unjust enrichment claim and the post-dissolution
fraudulent transfer claim.
                  DIAMOND V. HOGAN LOVELLS                            13

                    Reasons for Certification

    Section 404(b)(1) of the Revised Uniform Partnership
Act (“RUPA”) (D.C. Code § 29-604.07(b)(1)) imposes a
duty on a partner “to account to the partnership and hold as
trustee for it any property, profit, or benefit derived by the
partner in the conduct and winding up of the partnership
business.” Section 603(b) of the RUPA (D.C. Code § 29-
606.03(b)) governs the duties of dissociating partners. It
holds that “[t]he [dissociating] partner’s duty of loyalty
under Section 404(b)(1) and (2) and duty of care under
Section 404(c) continue only with regard to matters arising
and events occurring before a partner’s dissociation, unless
the partner participates in winding up of the partnership’s
business.” 4

    The Trustee argues that ongoing hourly-billed client
matters were “matters arising” before the partner’s
dissociation, and, hence, the partner had a duty to account
for profits earned from those matters.

    The defendant firms, in contrast, contend that “matters
arising” should be interpreted narrowly to include only work
actually performed prior to dissociation.           On this
interpretation, the duty to account would apply only to

     4
       We note that D.C. partnership law has been recodified, and there
appears to be an internal inconsistency in the cross-references. § 29–
606.03 cross-references § 29-604.04(b)(1), but the duty of loyalty
appears to have been moved to § 29-604.07(b)(1). Since the D.C. Code,
in its essential terms, adopts the RUPA, we assume that this is a
scrivener’s error. Because the district court and bankruptcy court
decisions refer to a yet different codification of the D.C. Code, we adopt
the convention of referring to the RUPA codification for sake of clarity.
The parties are in agreement that this is the relevant language under
dispute.
14              DIAMOND V. HOGAN LOVELLS

payments made after dissociation for work performed before
dissociation. Our review of District of Columbia case law
has found no case resolving this dispute.

    If a dissociating partner owes a duty to Howrey to
account for profits earned from ongoing client matters that
raises an additional question: whether District of Columbia
unjust enrichment law allows Howrey to recover those
profits from the defendant firms. The District of Columbia
Court of Appeals has provided different statements of the
requirements for an unjust enrichment claim. Sometimes the
Court presents an unjust enrichment claim in terms of
specific elements—“(1) the plaintiff conferred a benefit on
the defendant; (2) the defendant retains the benefit; and
(3) under the circumstances, the defendant’s retention of the
benefit is unjust.” Falconi-Sachs v. LPF Senate Square,
LLC, 142 A.3d 550, 556 (D.C. 2016) (quoting News World
Commc’ns, Inc. v. Thompsen, 878 A.2d 1218, 1222 (D.C.
2005)). Other District of Columbia decisions describe unjust
enrichment differently. For example, in 4934, Inc. the court
stated that “[u]njust enrichment occurs when a person retains
a benefit (usually money) which in justice and equity
belongs to another.” 4934, Inc. v. D.C. Dep’t of Emp’t
Servs., 605 A.2d 50, 55 (D.C. 1992); see also Jordan Keys
& Jessamy, LLP v. St. Paul Fire & Marine Ins. Co., 870 A.2d
58, 63 (D.C. 2005).

    The defendant firms argue that under the initially
described test, the first element is not satisfied in a case like
this, because the benefit—the profits earned on ongoing
client matters—was not directly conferred by Howrey on the
defendant firms. Rather, the client conferred the benefit.
However, as stated, the first element does not explicitly rule
out transfers where the benefit flows from the plaintiff to the
defendant in an indirect manner through a third party. And
                DIAMOND V. HOGAN LOVELLS                      15

we have found no decisions from the District of Columbia
courts that speak to this issue—that is, where an unjust
enrichment claim was rejected because the benefit was not
directly conferred, or where an unjust enrichment claim was
allowed to proceed despite an indirect transfer of the benefit.

    Under the test for unjust enrichment as described in the
4934 Inc. decision, there is no requirement that there be a
direct transfer of the benefit from the plaintiff to the
defendant. And we note that this is the view adopted in
Section 48 of the Restatement (Third) of Restitution and
Unjust Enrichment (2011), which states that “[i]f a third
person makes a payment to the defendant to which (as
between claimant and defendant) the claimant has a better
legal or equitable right, the claimant is entitled to restitution
from the defendant as necessary to prevent unjust
enrichment.”

    There is also an unanswered question under D.C. law
about the applicability of the unfinished business rule, as
articulated in Beckman, 579 A.2d at 636 and Young,
647 A.2d at 789, to the facts of this case. The unfinished
business rule as described in Beckman requires that upon
dissolution and winding up of a partnership’s business, “any
profits derived from completion of such unfinished business
inure to the partnership’s benefit, even if received after
dissolution.” 579 A.2d at 636.

    In Beckman the District of Columbia Court of Appeals
held that the unfinished business rule required former
partners of a law firm to account for profits earned on matters
that were pending at the time of dissolution. Id. Beckman
involved a three person firm that went into dissolution. Id.
at 624–25. One of the partners sued the other two partners
to recover money earned on a contingency fee matter that
was ongoing at the time of dissolution. Id. at 625. Prior to
16             DIAMOND V. HOGAN LOVELLS

the resolution of the contingency fee matter, the other two
partners had started a separate firm. Id. Citing a number of
cases in other jurisdictions, the Beckman court reasoned that
“pending cases are uncompleted transactions requiring
winding up after dissolution, and are therefore assets of the
partnership subject to post-dissolution distribution.” Id. at
636.

    A second District of Columbia Court of Appeals case
reached a similar conclusion in Young v. Delany. The Young
court held that “[p]rofits derived from the completion of
legal cases or uncompleted transactions after dissolution of
a law partnership are assets of the partnership, subject to
distribution after dissolution.” 647 A.2d at 789. The Young
court went on to hold that during “dissolution and
completion of the wind-up, the partners have a fiduciary
obligation to hold such assets for the benefit of the other
partners. Absent an agreement to the contrary, fees must be
shared regardless of which partner provides post-dissolution
services.” Id. at 792 (internal citation omitted).

    Beckman and Young, however, differ from this case in at
least three ways that might bear on the applicability of the
unfinished business rule here. First, Beckman and Young
were decided under the UPA, not the RUPA. The RUPA
differs from the UPA in that it entitles a partner of a
dissolving firm to “reasonable compensation for services
rendered in winding up the business of the partnership.”
RUPA § 401; (D.C. Code § 29-604.01(k)).

    Second, Beckman and Young both dealt with ongoing
contingency fee arrangements and not, as here, hourly fee
arrangements. There are different interests at stake under
hourly as opposed to contingency fee arrangements. For
example, under a contingency fee arrangement if there was
no duty to account, then work performed by the former firm
               DIAMOND V. HOGAN LOVELLS                      17

would go unpaid. Under hourly arrangements, at least some
payment would have been made to the firm for work done
on the client’s matter, even if other overhead costs associated
with recruiting the client or administrative handling of the
matter may go uncompensated. No District of Columbia
Court of Appeals decision has addressed whether the
unfinished business rule would allow recovery of some of
the fees paid to a third-party firm under an hourly fee
arrangement.

    Third, both Beckman and Young involved partners who
took client matters to firms composed entirely of former
partners of the dissolving firm and not, as here, pre-existing
firms. The equities in Beckman and Young, therefore, may
relevantly differ from the situation here, where an existing
large firm takes on a client matter by hiring a partner of a
dissolved firm. In resolving such client matters the departing
partner will use the resources of the new firm, including its
associates and staff. And in such a case it is plausible to say
that the client is hiring a new firm rather than remaining with
a particular attorney. These three differences give us pause
and uncertainty in applying the unfinished business rule, as
articulated in Beckman and Young, to the facts of this case
without further guidance from the D.C. courts.

    The District of Columbia Court of Appeals’ answer to
the question of whether a dissolving firm has a property
interest in profits earned from hourly ongoing client matters
relates to bankruptcy law in the following way. Under 11
U.S.C. § 548, a bankruptcy trustee has the power to avoid
any fraudulent transfer of an interest of the debtor in property
within a specified period before the bankruptcy. A transfer
will be fraudulent if it was done with intent to “hinder, delay,
or defraud” creditors, § 548(a)(1)(A), or if it meets certain
criteria for a constructive fraudulent transfer, § 548(a)(1)(B).
18              DIAMOND V. HOGAN LOVELLS

For purposes of bankruptcy law, debtors have an interest in
any property that would have been part of the bankruptcy
estate if not for the transfer. See Begier v. IRS, 496 U.S. 53,
58 (1990). Certain subsequent transferees of the debtor’s
property can also be liable under 11 U.S.C. § 550.

    If the District of Columbia Court of Appeals holds that a
dissolved firm has a property interest in the profits earned
from ongoing client matters billed on an hourly basis, we
will remand to the district court for an assessment, in the first
instance, of whether the defendant firms are liable as
subsequent transferees under the fraudulent transfer
provisions of the bankruptcy code, 11 U.S.C. §§ 548 and
550.

     We believe that the answers to the questions we present
are important for D.C. attorneys and their clients. Because
these issues are substantive, and affect the outcome of the
litigation, they should be resolved in accord with the
substantive law of the District of Columbia. See Erie R. Co.
v. Tompkins, 304 U.S. 64, 78, (1938) (holding that federal
courts sitting in diversity shall apply state substantive law);
Guaranty Trust Co. v. York, 326 U.S. 99 111–12 (1945)
(holding that federal courts sitting in diversity should apply
state law that determines the outcome of the case). The
answers provided will help clarify the duties partners owe to
their firms. And in the bankruptcy context, the District of
Columbia Court of Appeals’ answer to these questions will
have important implications for both the suppliers operating
in the District of Columbia and the law firms practicing law
there. On the one hand, if a firm goes into bankruptcy all of
its suppliers become creditors and will be impacted by the
scope of a partner’s duty to account for profits. Those
suppliers might believe that a law firm’s receivables from its
current client base and its ongoing relationships with those
               DIAMOND V. HOGAN LOVELLS                      19

clients are significant assets of the firm that stand behind its
credit. And as the Trustee has argued, the rule endorsed by
the defendant firms and the district court “ignores the plight
of hundreds of creditors left holding the bag when partners
flee with the most valuable assets.” On the other hand, if the
scope of a partner’s duty to account for profits is described
too broadly, this will have real-world impacts on the lawyers
who practice in Washington D.C. If, when a firm is failing,
a lawyer cannot complete any pending client work for the
benefit of his or her new firm, that will make it harder for
lawyers to find a new home if their firm fails. That in turn
may discourage lawyers from entering the D.C. bar and
practicing there. And as the district court noted, lateralling
between firms is increasingly common in modern legal
practice, and the scope of a partner’s duty to account for
profits from ongoing matters will likely have a substantial
impact on this commonplace practice. We believe, however,
that these questions are best answered by a court sitting in
the applicable jurisdiction that will have greater familiarity
with the local concerns of lawyers practicing in the District
of Columbia and suppliers to those firms in a supporting
marketplace.

                         Conclusion

    We respectfully request that the District of Columbia
Court of Appeals exercise its discretionary authority to
accept and decide these questions of law. The Clerk of this
Court is hereby ordered to transmit forthwith to the District
of Columbia Court of Appeals, under official seal of the
United States Court of Appeals for the Ninth Circuit, a copy
of this order and request for certification and all relevant
briefs and excerpts of record pursuant to D.C. Code § 11-
723.
20             DIAMOND V. HOGAN LOVELLS

     Further proceedings in our court on the certified
questions are stayed pending the District of Columbia Court
of Appeals’ decision as to whether it will accept review, and
if so, our receipt of its answer to the certified questions. The
case is withdrawn from submission until further order from
this Court. The panel will resume control and jurisdiction
on the certified questions upon receiving an answer to one or
both of the questions or upon the District of Columbia Court
of Appeals’ decision to decline to answer the questions. The
Clerk is directed to administratively close this docket,
pending further order. The parties shall file a joint report
notifying this court of the District of Columbia Court of
Appeals’ decision regarding whether to accept the certified
questions. If the District of Columbia Court of Appeals
accepts one or more of the certified questions, the parties
shall file a joint status report every six months after the date
of acceptance, or more frequently if the circumstances
warrant.

     IT IS SO ORDERED.